DETAILED ACTION
This Office action responds to the application filed on 05/08/2020.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Remarks
This restriction consists of two parts:
Part I: Invention Restriction
Part II: Species Restriction
Applicant is advised that the reply to this requirement to be complete must include (i) an election in Part I of the invention to be examined, (ii) an election in Part II of the species to be examined, and (iii) an identification of the claims encompassing the species elected in Part II.

Part I: Invention Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I, Claims 1-14 drawn to a device, classified in CPC class H01L27/14623 (Optical shielding).
Group II, Claims 15-20 drawn to a method of making a device, classified in CPC class H01L27/14685 (Process for coatings or optical elements).

The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as product made and process of making.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant application, unpatentability of the group-I invention would not necessarily imply unpatentability of the group-II invention since the product of the group-I invention could be made by another and materially different process than that of the group-II invention.  For example, instead of the step recited in claim 15 of patterning the ILD layer to simultaneously form a first plurality of through-hole openings and a first plurality of shallow-etched regions in the ILD layer, a step of depositing a polysilicon layer could be used to form the transfer gate over the charge-storage region recited in claim 8.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: The inventions have acquired a separate status in the art in view of their different classification.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention. 

Part II: Species Restriction
This application contains the following patentably distinct species:
Species 1 reading on Fig. 5G.
Species 2 reading on Fig. 6A.
Species 3 reading on Fig. 7A.
Species 4 reading on Fig. 8A.
Species 5 reading on Fig. 9.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, no claim appears to be generic to all the species.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: Due to their mutually exclusive characteristics, the species require different fields of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries) and/or the prior art applicable to one species would not likely be applicable to the other species.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected method or species or grouping of patentably indistinct species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse.  To preserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garces whose telephone number is (571) 272-8249. The examiner can normally be reached on Mon-Fri 8:30 AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Wael Fahmy can be reached on (571) 272-1705.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000
/Nelson Garces/Primary Examiner, Art Unit 2814